In re DePaoli, Joseph R. Jr.; Disciplinary Counsel; — Plaintiffis); Applying for Joint Petition for Consent Discipline.
ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent knowingly failed to promptly return a client’s file. Respondent also failed to cooperate with the ODC in its investigation of this matter. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline, requesting respondent be disciplined for violating Rules 1.16(d) (obligations upon termination of the representation) and 8.1(c) (failure to cooperate with the ODC in its investigation) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Joseph R. DePaoli, Jr., Louisiana Bar Roll number 4882, be publicly reprimanded.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.